Citation Nr: 0724960	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataract, right eye.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an August 2003 rating decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran testified at an April 2007 hearing before the 
undersigned Acting Veterans Law Judge at the Phoenix, Arizona 
RO.  

In July 207, a motion to advance this case on the Board's 
docket was granted. See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2006).

The applications to reopen claims of entitlement to service 
connection for cataract, right eye and a left eye condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Preexisting asthma was not noted at the time of the 
veteran's entry into service.

2. The evidence clearly and unmistakably shows that asthma 
existed prior to service, and was not aggravated by service.

3.  In a December 1993 rating decision, the RO last denied 
service connection for a psychiatric disorder (PTSD).

4.  Evidence added to the record since December 1993 
concerning the veteran's psychiatric disorder does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. Asthma existed prior to service, and the presumption of 
soundness has been rebutted in regard to this disability.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).

2.  Asthma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1132, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  A rating decision in December 1993 which denied 
entitlement to service connection for a psychiatric disorder 
is final. 38 U.S.C.A. § 7105 (West 2002).

4.  Additional evidence received since the December 1993 
rating decision is not new and material, and the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.655 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July and August 2003 and May 2004, VA 
notified the veteran of the information and evidence needed 
to reopen the previously denied claim of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and notice of the specific evidence needed to 
reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided by March 2006 and July 2003 
letters to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case initial 
notice was provided prior to the appealed August 2003 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examination. The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.   
See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153, 38 
C.F.R. § 3.306. 

The veteran testified that he was initially diagnosed with 
asthma during service and has suffered with the disorder 
since that time.  

After careful review of the evidence of record, the Board 
finds that the veteran's asthma preexisted service and was 
not aggravated by service. 

As the veteran's asthma was not noted on his service entrance 
examination report, he is presumed sound unless clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111. 
However, the veteran's service medical records show that the 
veteran reported a family history of asthma and the onset of 
asthma since childhood.  Specifically, in a July 1970 report 
of medical history, it was noted that the veteran had asthma 
since the age of 5.  In an October 1970 treatment record, it 
was noted that the veteran had lifelong asthma.  Moreover, 
following VA examination in June 2004, the VA examiner 
determined that the veteran's asthma preexisted service.  His 
conclusion was based on a review of the service medical 
records indicating that the veteran's asthma existed prior to 
service entry.  Therefore, although asthma was not noted on 
the veteran's entrance examination, the evidence, taken as a 
whole, constitutes clear and unmistakable evidence that the 
veteran's asthma preexisted service.

The Board also finds that there is clear and unmistakable 
evidence that there was no such increase in the underlying 
severity of the disorder in service. The June 2004 VA 
physician stated that the veteran's episodes of asthma in 
service were part of the normal episodes in an asthma patient 
and that there is no evidence that this pre-existing 
condition was aggravated during service.  There is no other 
medical opinion of record.  Accordingly, service connection 
for asthma is not warranted.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu  2 
Vet. App. 492, 494-95 (1992).  The medical evidence of record 
is of greater probative weight and evidence shows that the 
pre-existing asthma did not increase in severity during 
service.  

New and Material Evidence

The veteran's claim for a psychiatric disorder was last 
denied by the RO in December 1993.  Evidence of record at the 
time of the December 1993 decision included: service medical 
records which showed that he was discharged from service with 
a diagnosis of paranoid personality with explosive traits; 
private treatment records which showed complaints of anxiety 
and nervousness and statements from the veteran alleging 
PTSD. 

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

The basis of the prior final denial of entitlement to service 
connection for a psychiatric disorder was that there was no 
showing that the veteran had a diagnosis of a psychiatric 
disorder which was etiologically related to active service.  

As there was no timely appeal, the RO's December 1993 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in May 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since December 
1973 concerning the veteran's complaint of a psychiatric 
disorder, includes statements in writing and testimony at a 
hearing, and a VA psychiatric examination.

The veteran's statements of personal belief that he has a 
psychiatric disorder which is etiologically related to 
service, while no doubt sincere, are not new in that such 
statements merely repeat what he had stated to VA prior to 
the December 1973 rating action.

The only competent evidence relating to the basis of the 
prior denial consists of the opinion expressed by a VA 
examiner in June 2004, as to whether the veteran has a 
psychiatric disorder that is etiologically related to 
service.  The veteran was diagnosed with impulse control 
disorder and was noted to have a previous diagnosis of 
antisocial personality disorder.  The VA examiner concluded 
that the veteran did not meet the criteria for PTSD and felt 
that all of the veteran's symptoms were more likely than not 
to have begun early in life, continued through the military 
and afterwards, as well.  It was further stated that it was 
not likely that the military caused or exacerbated the 
veteran's anger and impulse control problems.  The VA 
examiner's opinion, therefore, does not relate a psychiatric 
disorder to service.

There is no other competent evidence linking a current 
psychiatric disorder with service. Absent evidence of a nexus 
between any currently shown psychiatric disorder and service, 
the newly received evidence does not raise a reasonable 
possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a psychiatric disorder, to include 
PTSD, is not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 


ORDER

Entitlement to service connection for asthma is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder, to include PTSD, is denied.




REMAND

As to the applications to reopen claims of entitlement to 
service connection for cataract of the right eye and a left 
eye condition, the Board notes that the veteran was not 
provided the type of notice required by the Court in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006) (notice obligation in the 
context of claim to reopen previously disallowed claim does 
not modify the requirement that VA must provide notice of 
what is required to substantiate each element of a service 
connection claim).  That is, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The veteran and his representative were not informed by VCAA 
notice letter of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claims for service connection, to include what evidence would 
be necessary to substantiate the specific element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  This procedural defect 
must be cured.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
updated VCAA notice under 38 U.S.C.A. § 
5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the prior 
rating decisions which denied the original 
claims of entitlement to service 
connection for cataract of the right eye 
and a left eye condition.  The 
correspondence must further provide notice 
to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.   The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession. 

2.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent to 
the most recent supplemental statement of 
the case, the RO/AMC must readjudicate the 
veteran's claims. If any of the claims 
remain denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


